DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 Dec 20 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder (i.e. “unit”) coupled with functional language (i.e. “configured to…”) without reciting sufficient structure to perform the recited function/-s and each generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a trouble information acquiring unit” found within Claim 1, “a selection requesting unit” found within Claims 1-2, “a candidate destination selection unit” found within Claims 1 and 7, “a destination determining unit” found within Claim 1, and “a movement controlling unit” found within Claim 1.  Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof, as described here (see Fig. 3 wherein each unit is depicted as #13, #16, #17, #18, and #19 within controller #1, “The controller 1 illustrated in Fig. 3 includes a position identifying unit 11, a map information storage unit 12, a movement controlling unit 13, a delivery route determining unit 14, a delivery information storage unit 15, a trouble information acquiring unit 16, a selection requesting unit 17, a candidate destination selecting unit 18, and a destination determining unit 19.  The position identifying unit 11 is implemented as the GPS receiver 106. The movement controlling unit 13, the delivery route determining unit 14, the programs”, Page 6).  As such, Examiner is interpreting each of these units to be programs within controller 1 executed by CPU 101 (and wherein CPU 101 is equivalent to the claimed memory and processor in independent Claim 1).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 7-9 are rejected under 35 U.S.C. 103 as being obvious over Gil (US 2017/0313421) in view of Jones et al. (US 2018/0189728), herein “Jones”, further in view of Tsao (US 2016/0350711).
Regarding Claims 1 and 9 (Independent), Gil discloses: a control apparatus for an unmanned transport machine for delivering a package (per Claim 1) / method of controlling an unmanned transport machine for delivering a package (per Claim 9) (“FIG. 46 provides an illustration of an exemplary embodiment of the present invention. As shown in FIG. 46, this particular embodiment may include one or more central computing entities 802, one or more networks 800, one or more user computing entities 804, one or more mobile carrier computing entities 806, one or more UAV computing entities 808, one or more parcel carrier computing entities 212, one or more delivery vehicle computing entities 810, and/or the like”, Paragraph 267; UAV control system 150; “a UAV for delivering a parcel”, Paragraph 2; UAV 100; “Parcel transportation between an origin and a destination”, Paragraph 2, “a UAV computing entity includes at least one processor and at least one memory including program code, the at least one memory and the program code configured to, with the processor, cause the UAV computing entity to at least, after navigating a UAV to a serviceable point, establish a communication link between the UAV computing entity and a user computing entity, where (a) a UAV includes the UAV computing entity, a UAV chassis, and a parcel carrier coupled to the UAV chassis, (b) the parcel carrier includes an engagement housing selectively coupled to the UAV chassis, (c) a parcel carrying mechanism is engaged with and securing a parcel to the engagement housing, and (d) the user computing entity is associated with the serviceable , comprising:
a memory (per Claim 1) (“a UAV computing entity includes at least one processor and at least one memory including program code”, Paragraph 19); and
a processor coupled to the memory (“a UAV computing entity includes at least one processor and at least one memory including program code”, Paragraph 19)and configured to function as (per Claim 1):
a movement controlling unit configured to control movement of the unmanned transport machine (per Claim 1) (“the UAV computing entity is configured to navigate the UAV”, Paragraph 19);
a trouble information acquiring unit configured to acquire, through wireless communication, trouble information indicating an occurrence of an event that prevents the movement of the unmanned transport machine on a delivery route from a departure location to an original destination (per Claim 1) / acquiring trouble information through wireless communication, the trouble information indicating an occurrence of an event that prevents movement of the unmanned transport machine on a delivery route from a departure location to an original destination (per Claim 9) (i.e. if one or more predetermined delivery locations are determined to be obstructed/inaccessible, and/or it’s too windy, too much precipitation, and/or too extreme temperature to fly UAVs; “the UAV 100 can use one or more secondary delivery points (e.g., second desired delivery points/locations 5904) in the event the primary delivery point (e.g., first desired delivery point/location 5902) is obstructed, is otherwise inaccessible, is not preferred for a particular delivery or type of delivery, and/or the like”, Paragraph 343, “the central computing entity 802, or another suitable computing entity, may determine whether conditions are suitable for delivering the parcels 300 via UAV 100. In a first step 5402, the central computing entity 802 detects a wind speed associated with a ;
a candidate destination selecting unit configured to select, in response to the indicated occurrence of the event (i.e. one or more failed delivery attempts and/or one or more wind/precipitation/temperature events precluding the ability for the UAV 100 to safely fly, as per above citations; also see discussion below pertaining to Jones and Tsao), candidate destinations  (see citations below from Gil) based on a current location of the unmanned transport machine and map information, the current location being obtained through a GPS receiver, the map information being retrieved from the memory (“the UAV 100 may include GPS sensors and/or other satellite system sensors for detecting a current location of the UAV relative to an intended travel destination (e.g., a destination location and/or a vehicle)”, Paragraph 166, “each computing entity may include or be in communication with one or more geographic information/data database (not shown) configured to access, process, provide, manipulate, store, and/or the like map information/data. For example, the geographic information/data database may include or have access to a map information/data database that includes a variety of data (e.g., map information/data) utilized for displaying a map, constructing a route/flight or navigation path, and/or other map related functions for terrestrial, nautical, and/or aerial vehicles”, Paragraph 312; also see discussion below pertaining to Jones and Tsao), the candidate destinations including a default destination for at least one of the delivery method options (“a primary parcel delivery vehicle 10…The primary parcel delivery vehicle 10 may be a hybrid vehicle for standard, manual deliveries by a driver and UAV deliveries, helping the driver handle deliveries along a route”, Paragraphs 114-115, “the central computing entity 802 proceeds to step 5412 and provides instructions to prepare the parcels 300 within the intermediate location 601 for conventional delivery (e.g., without the use of a UAV 100)”, Paragraph 373, “If the first delivery point/location 5902 is not available for delivery of the parcel 300, the UAV computing entity 808 proceeds to step 5810, and the UAV computing entity 808 determines if the second delivery point/location 5904 (e.g., secondary delivery point) is available for delivery of the navigates the UAV 100 back to the vehicle 10…While the operations described above with respect to FIG. 59 describe a first delivery point/location 5902 and a second delivery point/location 5904, it should be understood that the consignee may provide any suitable number of alternate delivery locations, such as through the user computing entity 804, to which the UAV 100 may attempt to deliver the parcel 300”, Paragraph 403) (per Claim 1) / selecting, in response to the indicated occurrence of the event (i.e. one or more failed delivery attempts and/or one or more wind/precipitation/temperature events precluding the ability for the UAV 100 to safely fly, as per above citations; also see discussion below pertaining to Jones and Tsao), candidate destinations corresponding to delivery method options (see citations below from Gil) based on a current location of the unmanned transport machine and map information, the current location being obtained through a GPS receiver, the map information being retrieved from a memory (“the UAV 100 may include GPS sensors and/or other satellite system sensors for detecting a current location of the UAV relative to an intended travel destination (e.g., a destination location and/or a vehicle)”, Paragraph 166, “each computing entity may include or be in communication with one or more geographic information/data database (not shown) configured to access, process, provide, manipulate, store, and/or the like map information/data. For example, the geographic information/data database may include or have access to a map information/data database that includes a variety of data (e.g., map information/data) utilized for displaying a map, constructing a route/flight or navigation path, and/or other map related functions for terrestrial, nautical, and/or aerial vehicles”, Paragraph 312; also see ), the candidate destinations including a default destination for at least one of the delivery method options (per Claim 9) (“a primary parcel delivery vehicle 10…The primary parcel delivery vehicle 10 may be a hybrid vehicle for standard, manual deliveries by a driver and UAV deliveries, helping the driver handle deliveries along a route”, Paragraphs 114-115, “the central computing entity 802 proceeds to step 5412 and provides instructions to prepare the parcels 300 within the intermediate location 601 for conventional delivery (e.g., without the use of a UAV 100)”, Paragraph 373, “If the first delivery point/location 5902 is not available for delivery of the parcel 300, the UAV computing entity 808 proceeds to step 5810, and the UAV computing entity 808 determines if the second delivery point/location 5904 (e.g., secondary delivery point) is available for delivery of the parcel 300. If the second delivery point/location 5904 is not available for delivery of the parcel 300 the UAV computing entity 808 proceeds to step 5812 and navigates the UAV 100 back to the vehicle 10…While the operations described above with respect to FIG. 59 describe a first delivery point/location 5902 and a second delivery point/location 5904, it should be understood that the consignee may provide any suitable number of alternate delivery locations, such as through the user computing entity 804, to which the UAV 100 may attempt to deliver the parcel 300”, Paragraph 403),
the delivery method options including a first option of maintaining a current delivery method (i.e. the delivery remains to be accomplished by the UAV 100, based on a selection of “Same Day UAV” or “Next Day UAV” per Gil Paragraph 323 or “Drone Delivery 98” as per Jones as discussed below, and a known and available alternative delivery location, as per Jones as discussed below, that meets the proximity criteria, as per Tsao as ), a second option of changing the original destination (i.e. to a non-primary (2nd, 3rd, etc.) desired delivery point/location at the initial serviceable point 5901, as per Gil cited previously, or to a selected known and available alternative “delegate” serviceable point such as to other people and/or other locations such as home, work, cars, smart lockers, etc., as per Jones as discussed below, that meets the proximity criteria, as per Tsao as discussed below, and does not also have any wind/precipitation/temperature events, as per Gil cited previously), and a third option of changing a transport means (i.e. the delivery set to be accomplished by the UAV 100 is changed to conventional ground-based delivery by the primary parcel delivery vehicle 10, based on wind/precipitation/temperature events, as per Gil cited previously, the selection of an option such as “Same Day Ground”, “Next Day Ground”, or “Ground” per Gil Paragraph 323 or “Courier Service 96” as per Jones as discussed below, or the non-availability or non-selection of any alternative “delegate” serviceable points, as per Jones as discussed below, that meet the proximity criteria, as per Tsao as discussed below, and do not also have any wind/precipitation/temperature events, as per Gil cited previously), the candidate destinations including a waiting place for the first option (i.e. the UAV 100 waits on the primary parcel delivery vehicle 10 until the recipient selects an alternative “delegate” serviceable point (if at least one is known, available, and usable) and the location of a device associated with that selected “delegate” serviceable point can be confirmed to be within range expected for the device based on where they would need to be in order to receive the parcel 300 on behalf of the recipient at the scheduled delivery time, ), pick-up places for the second option (i.e. a non-primary (2nd, 3rd, etc.) desired delivery point/location at the initial serviceable point 5901, as per Gil cited previously, or a “delegate” serviceable point such as to other people and/or other locations such as home, work, cars, smart lockers, etc., as per Jones as discussed below), and a delivery base for the third option (i.e. the UAV 100 either cannot take off from the primary parcel delivery vehicle 10 or returns to the primary parcel delivery vehicle 10 upon one or more failed delivery attempts, as per Gil cited previously), the waiting place and the delivery base being the default destination (primary parcel delivery vehicle 10);
a selection requesting unit configured to request, through wireless transmission initiated in response to the indicated occurrence of the event, a recipient of the package to select one option among the delivery method options and to select, when the default destination is not provided for the selected one option, a first candidate destination among the candidate destinations for the selected one option (per Claim 1) / requesting a recipient of the package to select one option among the delivery method options and to select, when the default destination is not provided for the selected one option, a first candidate destination among the candidate destinations for the selected one option (per Claim 9) (user computing entity 804 / user profile / service level request for delivery / user preferences for each mode of delivery; “the consignee of a UAV-delivered parcel can set particular locations and times for delivery and receive up-to-date and interactive information relating to the delivery process”, Paragraph 112, “the UAV 100 navigates to the serviceable point 5901. As described above, within the serviceable point 5901, a preference for delivery at the first desired delivery point/location 5902 or the alternate second desired delivery point/location 5904 may be indicated by the consignee of the parcel 300, such as through the user computing entity 804 or a corresponding user profile”, Paragraph 400, “The Such locations can be stored in user profiles and/or as parcel information/data. Referring to FIG. 58, a delivery point may identify a location on a driveway, a location on a front porch, a location inside of a garage, a location in yard, a location on top of a building, and/or the like associated with a serviceable point 5901. In one embodiment, the UAV 100 can use a primary delivery point (e.g., first desired delivery point/location 5902) for all deliveries as a default. Similarly, the UAV 100 can use one or more secondary delivery points (e.g., second desired delivery points/locations 5904) in the event the primary delivery point (e.g., first desired delivery point/location 5902) is obstructed, is otherwise inaccessible, is not preferred for a particular delivery or type of delivery, and/or the like”, Paragraph 343, “If the second delivery point/location 5904 is not available for delivery of the parcel 300 the UAV computing entity 808 proceeds to step 5812 and navigates the UAV 100 back to the vehicle 10. In the instance that the UAV computing entity 808 navigates the UAV 100 back to the vehicle 10 without delivering the parcel 300, the UAV computing entity 808 may optionally provide a notification/message to the user computing entity 804 that the parcel 300 was not successfully delivered”, Paragraph 401; also see discussion below pertaining to Jones and Tsao); and
a destination determining unit configured to determine an updated destination, the updated destination being either the default destination for the selected one option or the first candidate destination selected by the recipient of the package for the selected one option (per Claim 1) / determining an updated destination, the updated destination being either the default destination for the selected one option or the first candidate destination selected by the recipient of the package for the selected one option (per Claim 9) (i.e. this is the process of device/method selecting the final location for where exactly the parcel will be delivered to (regardless of the method of bringing it there), as previously described),
wherein the movement controlling unit controls the movement of the unmanned transport machine so as to bring the unmanned transport machine to the updated destination (per Claim 1) / controlling movement of the unmanned transport machine so as to bring the unmanned transport machine to the updated destination (per Claim 9) (“the UAV computing entity is configured to navigate the UAV”, Paragraph 19, “the consignee of a UAV-delivered parcel can set particular locations and times for delivery and receive up-to-date and interactive information relating to the delivery process”, Paragraph 112, “the UAV 100 navigates to the serviceable point 5901. As described above, within the serviceable point 5901, a preference for delivery at the first desired delivery point/location 5902 or the alternate second desired delivery point/location 5904 may be indicated by the consignee of the parcel 300, such as through the user computing entity 804 or a corresponding user profile”, Paragraph 400).
Gil discloses that a user preference is saved to a user profile beforehand that pre-identifies both preferred primary and back-up delivery locations for UAV deliveries and preferred delivery locations for conventional ground delivery methods in cases when a UAV cannot go to the original delivery location after identifying the “trouble”, Gil does not disclose that (a) the recipient of the package will select, in response to the indicated occurrence of the event, candidate destinations corresponding to delivery method options, and (b) the candidate destinations are based on a current location of the unmanned transport machine and map information, the current location being obtained through a GPS receiver, the map information being retrieved from the memory.  Additionally, since Gil generally discusses switching from UAV delivery to conventional (ground) delivery when one or more wind/precipitation/temperature events do not allow and/or when there is a failed delivery attempt, Gil does not disclose a first option of maintaining a current delivery method, including a waiting place that is the same as a delivery base as the default destination, wherein the delivery base is associated with the third option of changing the transport means, or more particularly, that (c) the delivery method options including a first option of maintaining a current delivery method, a second option of changing the original destination, and a third option of changing a transport means, the candidate destinations including a waiting place for the first option, pick-up places for the second option, and a delivery base for the third option, the waiting place and the delivery base being the default destination.
Regarding (a + c), Jones teaches that if trouble is detected then the recipient of the package is notified (i.e. delivery time conflict at recipient’s location and/or previously failed delivery attempt; “The system 10 determines one or more open delivery times for the system 10 to schedule the delivery of the product 12. Thereafter, the system 10 then accesses the calendar application of the user device 20 or receives information therefrom to determine whether the user is available for the one or more open delivery times. If the user is unavailable due to a conflict, the system 10 sends a message to the user device 20 to notify the user of the conflict”, Paragraph 27, “By a further approach, the system 10 can be configured to direct delivery to a delegate if a scheduled delivery to the user fails for any reason following any of the above options”, Paragraph 29) and after that trouble is detected then an alternate delivery location (i.e. ) can be selected by the recipient (“the system 10 can be configured to require selection by the user so that the user provides explicit consent for the delivery”, Paragraph 24, “The system 10 also determines whether one of the delegates is available at the open delivery times to receive delivery of the product 12. If desired, the system 10 can automatically analyze the products 12 and delegates using the levels and selection rules and present one or more delegates as delivery options to the user in the conflict message. Alternatively, the system 10 can send a second message to the user device 20 to request selection of a desired delegate from the user. Thereafter, the user can operate the user input 24 to select a desired delegate to receive the products 12”, Paragraphs 27-28, “By a further approach, the system 10 can be configured to direct delivery to a delegate if a scheduled delivery to the user fails for any reason following any of the above options”, Paragraph 29), which may include maintaining the current delivery method (delivery by UAV) (“delivery modes include…a courier service 96…drone delivery 98”, Paragraph 26) including a waiting place (i.e. on the primary parcel delivery vehicle 10 of Gil, while awaiting confirmation that device 22 is within range of the alternate “delegate” delivery location; “current device location information from a delegate or customer device 20, 22, the control circuit may compare the current device location with the expected, calendared location of the associated device to identify or flag devices that are outside of the expected location range according to the device's associated electronic calendar. Further, once a delegate communication device 22 is flagged as being outside of the range expected for the device according to the associated calendar, the control circuit may audit the device 22 and/or initiate an alternative delivery of the order that was previously routed for delivery to the delegate associated with that particular communication device 22. Thus, if a particular delegate needs to be at home to receive a ) changing the delivery method that includes a delivery base that is the same as the waiting place (i.e. delivery by ground, such as via the primary parcel delivery vehicle 10 of Gil) (“Courier Service 96”, Paragraph 26), or changing the delivery location including a pick-up place (“The user can also set and store delivery location rules 84, as shown in FIG. 6. For example, the user can have several delivery locations stored in the system 10, such as home 86, work 88, one or more cars 90, and one or more smart lockers 92 at various locations, such as at one of the previous locations, along a travel route, at a location retail location, or the like. In some forms, the user sets priorities for each delivery location for the system 10 to analyze while setting a delivery method”, Paragraph 25).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the control apparatus/method of Gil to enable real-time recipient interaction after a primary delivery option has some sort of “trouble” for selection of alternative delivery options to include method of delivery and/or delivery location, to include maintaining a delivery method using a waiting place, changing a delivery location using a pick-up place, and changing a delivery method using a delivery base, as taught by Jones, in order to maximize the chances of making a delivery according to a recipient’s wishes in regards to delivery method and delivery location, while re-enabling the possibility of maintaining UAV delivery (instead of defaulting to conventional ground delivery) to a pre-authorized alternative delivery location so long as the same “trouble” effecting the original recipient’s destination would not also effect the UAV if going to the alternate delivery location and that it can be confirmed that a device associated with that alternate delivery location is within range of that location to ensure that they will be able to receive the parcel on behalf of the recipient at or as close as possible to the scheduled delivery time.
(“In addition to an "almost there" notification, the example interface 120 may also present to the user 104 the option of selecting an alternative delivery destination. The example initial alternative delivery interface 120 provides example controls 122, 124 that the user 104 may select. In this implementation, the user may select control 122, "Yes, show me options," to indicate that the user 104 wishes to be provided with alternative delivery options…Upon selecting the "Yes, show me options" control 122, the user 104 is presented with a second alternative delivery interface 126, an example shown in FIG. 1C. The second interface 126 presents a candidate alternative delivery destination to the user 104. In other implementations, more than one candidate alternative delivery destination may be presented to the user 104”, Paragraphs 25-26, “The user 104 may also be provided a control 132, "other options," to indicate that the user 104 wishes to be provided with other options. The other options may include other candidate alternative delivery destinations, other meeting times, or other features”, Paragraph 27) after seeing them on a map stored within system’s memory (“The example interface 208 in FIG. 2B displays multiple candidate alternative destinations 210a-c on a map 215”, Paragraph 29, “The processor 510 is capable of processing instructions stored in the memory 520 or on the storage device 530 to display graphical information for a user interface on the input/output device 540…The memory 520 stores information within the system 500”, Paragraphs 49-50) which are based on the location of the delivery agent 102 (which if used to modify Gil, could be UAV 100 or the primary parcel delivery vehicle 10) and can be required to be within a certain proximity of the delivery agent, as determined by GPS (“The alternative delivery system 100 includes one or more associated proximity criteria. The proximity criteria may indicate a proximity relative to a location of the delivery agent 102”, Paragraph 23, “The candidate alternative delivery destinations ).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the control apparatus/method of Gil to enable the alternative delivery options to be based on a current location of the delivery agent (such as UAV 100 per Gil) as obtained by a GPS receiver and map information retrieved from memory, as taught by Tsao, in order to give the recipient the option of changing their previously identified preferences for delivery on a case-by-case basis based on the proximity of the alternative delivery locations compared to the location of the delivery agent if their primary delivery preference location is found to be not currently possible by the delivery agent due to various reasons, since the recipient may have trusted delegates close to the delivery agent that could instead be used as alternative delivery locations that may be better able to receive the parcel at the time or maybe be in a location that would avoid the “trouble”, while also re-enabling the possibility of maintaining UAV delivery if perhaps “trouble” occurs after the UAV has already taken off, while ensuring that the delivery agent will not have to go too far to reach an alternative delivery location, thus keeping the energy expenditure of the delivery agent low and reducing the impact of the “trouble” on the delivery schedule/-s associated with that delivery agent.
Regarding Claim 2, Gil as modified by Jones and further modified by Tsao teaches the control apparatus as claimed in Claim 1, and Gil further discloses that the selection requesting unit is configured to send data regarding the delivery method options to a terminal of the recipient so that the terminal displays a delivery method selection screen on which one of the delivery method options is selectable (“The user computing entity 804 may also comprise a user interface (that can .  Furthermore, this is additionally taught by Jones (“the system 10 can send a message 58 identifying one or all of the above options to allow the user to select a desired option using the user input 24. By a further approach, the message from the system 10 can include delivery window options and the user can select a desired delivery window instead of a specific delegate. Finally, the system 10 can request and receive a selection of one or the delegate options 60 from the user”, Paragraph 23, “The user can also set delivery mode rules 94 identifying priorities for various delivery modes, as shown in FIG. 7. By some approaches, the delivery modes include…a courier service 96…and drone delivery 98, for example”, Paragraph 26, “the notification message can include a plurality of delivery options delivering the one or more items to one of the one or more delegates at one or more delivery locations”, Paragraph 35).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the control apparatus/method of Gil present a parcel recipient with a delivery method selection screen on which one of the delivery method options is selectable, as further taught by Jones, in order to enable real-time changes to an initial UAV delivery that may be effected by “trouble” before taking off or during flight, rather than only relying on only pre-saved rules and preferences stored in a user-profile, thus giving the recipient added flexibility in handling parcel 
Regarding Claim 7, Gil as modified by Jones and further modified by Tsao teaches the control apparatus as claimed in Claim 1, and Tsao further teaches that the candidate destination selecting unit is configured to select, as one of the candidate destinations, a place which is within a predetermined distance from the current location (“The alternative delivery system 100 includes one or more associated proximity criteria. The proximity criteria may indicate a proximity relative to a location of the delivery agent 102”, Paragraph 23, “The candidate alternative delivery destinations may be at least partially based on the location of the delivery agent 102”, Paragraph 27, “the location of a delivery agent is determined. The location of a delivery agent may be determined, for example, by one or more of a Global Positioning System (GPS), a service set identifier (SSID) of a nearby detected wireless network, a detected phone mast signal, a wireless media access control (MAC) address, or other system. At 404, the location of the delivery agent is determined to satisfy one or more proximity criteria. The proximity criteria can include some or all of the proximity criteria described previously, or other proximity criteria”, Paragraph 43) and to which the unmanned transport machine is not prevented from moving by the occurrence of the event indicated by the trouble information (i.e. the alternative delivery location options associated with maintaining delivery with UAV 100 must not have any wind/precipitation/temperature events associated with them (Gil) and they must have the device associated with that alternative delivery location within range (Jones), or they will not be available for selection, as per Gil as modified by Jones as discussed previously).  It would have been obvious to one of ordinary skill in the art at the time of filing to have further modified the control apparatus of Gil to enable at least one of the candidate alternative delivery options to be within proximity criteria of the current location of the delivery agent (such as UAV 100 per Gil), as taught by Tsao, in order to give the recipient the option of changing their previously identified 
Regarding Claim 8, Gil as modified by Jones and further modified by Tsao teaches the control apparatus as claimed in Claim 1, and Gil further discloses that the trouble information includes at least one of the following: weather information (“the central computing entity 802, or another suitable computing entity, may determine whether conditions are suitable for delivering the parcels 300 via UAV 100. In a first step 5402, the central computing entity 802 detects a wind speed associated with a predetermined/configurable area”, Paragraph 371, “If at step 5404, the detected wind speed is below the predetermined/configurable wind speed threshold, then the central computing entity 802 proceeds to step 5406, and detects precipitation conditions for the predetermined/configurable area. In embodiments, the central computing entity 802 may detect precipitation conditions within the predetermined/configurable area…If the detected precipitation conditions are below the predetermined/configurable precipitation threshold, then the central computing entity 802 proceeds to step 5410 and provides instructions to prepare the parcels 300 within the intermediate location for delivery via UAV 100”, Paragraphs 373-374, “As may be appreciated, it may be difficult to operate UAVs 100 in adverse weather/environmental conditions, such as in high winds, in precipitation, and/or in low or high temperatures. Operation of the UAVs 100 in such , disaster information, restriction information, and reachable-distance information (see previously mentioned citations per Tsao).
Response to Arguments
Applicant’s respectfully submitted amendments/remarks dated 17 Dec 20 have been fully considered by the Examiner but they are only partially persuasive.
Firstly, relating to the Applicant’s amendments/remarks relating to the previously made 35 USC 112 rejections, Applicant’s remarks only generally state that “the claims have been amended to more particularly point out and distinctly claim their subject matter”.  While Applicant’s explanation did not directly address the previously made rejections under this statute, the Examiner agrees that the amendments made to the claims corrected these issues, and thus they have been withdrawn.
Secondly, relating to the previously made 35 USC 103 prior art rejections, Applicant respectfully argues that Gil, or Gil in view of Jones, or Gil in view of Jones and further in view of Tsao, fails to disclose/teach/suggest/render obvious the following claimed features: (1) "the delivery method options including (1a) a first option of maintaining a current delivery method, (1b) a second option of changing the original destination, and (1c) a third option of changing a transport means, (2) the candidate destinations including (2a) a waiting place for the first option, (2b) pick-up places for the second option, and (2c) a delivery base for the third option, (3a/c) the waiting place and the delivery base being the default destination" and (4a) "the candidate destination selecting unit is configured to select a waiting place for the unmanned transport machine as the first candidate destination corresponding to said maintaining a current delivery method", and (5a) "the candidate destinations including a waiting place for the first option".  The Examiner is not persuaded based on the following rebuttal:

Upon modification of Gil with the teachings of Jones, rather than determining that delivery by UAV 100 to the recipient’s serviceable point 5901 should instead be done by conventional ground delivery due to one or more wind/precipitation/temperature events that are at or between the UAV 100 and serviceable point 5901 (which is generally determined to be an issue or not before the UAV 100 takes off from the primary delivery vehicle 10), the recipient would again be offered options to select between such as ground delivery (such as using “Courier Service 96”, per Paragraph 26 of Jones), which should not be effected by wind/precipitation/temperature events, or they can select “Drone Delivery 98”, if perhaps there is an alternative “delegate” serviceable point (which could be other people and/or other locations such as home, work, cars, smart lockers, etc.) for the UAV 100 to instead deliver the parcel 300 to, assuming at least one alternative “delegate” serviceable point is available that is not also effected by an event such as 
Upon further modification of Gil with the teachings of Tsao, rather than basing any known possible “delegate” serviceable points on their availability to receive the parcel 300 on behalf of the recipient at a specific scheduled delivery time (which still generally only accounts for conflicts determined before the UAV 100 takes off from the primary delivery vehicle 10), the user profile of Gil can also be modified to include filters that remove potential delivery locations (i.e. serviceable points, desired delivery point/locations at serviceable points, “delegate” serviceable points) that do not meet required proximity criteria that at least include time and/or distance proximity to the delivery agent (per Tsao Paragraph 23) of the parcel 300 (i.e. either the UAV 100 if there is a selected known, available, and useable alternative location, or the primary delivery vehicle 10 if a ground service/courier service 96 is selected over UAV service/drone delivery 98, if there are no known, available, and useable alternative locations, or if the user does not make any selection to a known, available, and useable alternative location).  The advantage of this modification is that it gives the recipient the option of changing their previously identified preferences for delivery on a case-by-case basis based on the proximity of the alternative delivery locations compared to the location of the delivery agent if their primary delivery preference location is found to be not currently possible by the delivery agent due to various reasons, since the recipient may have trusted delegates close to the delivery agent that could instead be used as alternative delivery locations that may be better able to receive the parcel at the time or maybe be in a location that would avoid the “trouble”, while also re-enabling the possibility of maintaining UAV delivery if perhaps “trouble” occurs after the UAV has already taken off, while ensuring that the delivery agent will not have to go too far to reach an alternative delivery location, thus keeping the energy expenditure of the delivery agent low and reducing the impact of the “trouble” on the delivery schedule/-s associated with that delivery agent.
Based on the above description, the modified disclosure of Gil using the teachings of Jones and Tsao does in fact disclose/teach/suggest/render obvious the elements that Applicant argues against: (1) "the delivery method options including (1a) a first option of maintaining a current delivery method (the delivery remains to be accomplished by the UAV 100, based on a selection of “Same Day UAV” or “Next Day UAV” (Gil) or “Drone Delivery 98” (Jones), and a ), (1b) a second option of changing the original destination (to a non-primary (2nd, 3rd, etc.) desired delivery point/location at the initial serviceable point 5901 (Gil), or to a selected known and available alternative “delegate” serviceable point such as to other people and/or other locations such as home, work, cars, smart lockers, etc. (Jones), that meets the proximity criteria (Tsao), and does not also have any wind/precipitation/temperature events (Gil)), and (1c) a third option of changing a transport means (the delivery set to be accomplished by the UAV 100 is changed to conventional ground-based delivery by the primary parcel delivery vehicle 10, based on wind/precipitation/temperature events (Gil), the selection of an option such as “Same Day Ground”, “Next Day Ground”, or “Ground” (Gil) or “Courier Service 96” (Jones), or the non-availability or non-selection of any alternative “delegate” serviceable points (Jones), that meet the proximity criteria (Tsao), and do not also have any wind/precipitation/temperature events (Gil)), (2) the candidate destinations including (2a) a waiting place for the first option (the UAV 100 waits on the primary parcel delivery vehicle 10 (Gil) until the recipient selects an alternative “delegate” serviceable point (if at least one is known, available, and usable) and the location of a device associated with that selected “delegate” serviceable point can be confirmed to be within range expected for the device based on where they would need to be in order to receive the parcel 300 on behalf of the recipient at the scheduled delivery time (Jones)), (2b) pick-up places for the second option (a non-primary (2nd, 3rd, etc.) desired delivery point/location at the initial serviceable point 5901 (Gil), or a “delegate” serviceable point such as to other people and/or other locations such as home, work, cars, smart lockers, etc. (Jones)), and (2c) a delivery base for the third option (the UAV 100 either cannot take off from the primary , (3a/c) the waiting place and the delivery base being the default destination" (the primary parcel delivery vehicle 10, as described above) and (4a) "the candidate destination selecting unit is configured to select a waiting place for the unmanned transport machine as the first candidate destination corresponding to said maintaining a current delivery method" (the primary parcel delivery vehicle 10, as described above), and (5a) "the candidate destinations including a waiting place for the first option" (the primary parcel delivery vehicle 10, as described above).
As such, the Examiner holds that the instant application remains unpatentable in view of the cited prior art of record.  Please see the instant Office action’s section relating to these rejections above for further information.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663